Citation Nr: 0103172	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99- 04 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the disability rating for the veteran's service-
connected prostate cancer, status post radical prostatectomy, 
was properly reduced from 100 percent to 40 percent.

2.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

3.  Entitlement to service connection for cerebrovascular 
disability secondary to service-connected prostate cancer.

4.  Entitlement to service connection for cardiovascular 
disability, to include hypertension, secondary to service-
connected prostate cancer. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and February 1999 rating 
decisions by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veteran's Affairs (VA).  Notices of 
disagreement were received in August 1998 and February 1999, 
statements of the case were issued in February 1999 and March 
1999, and substantive appeals were received in March 1999.  
The veteran requested an RO hearing in his February 1999 
notice of disagreement, but withdrew the request, in writing, 
in July 1999.


FINDINGS OF FACT

1.  In October 1996, the veteran underwent a radical 
prostatectomy; service connection was subsequently 
established and a 100 percent evaluation assigned for this 
disability.  

2.  There is no medical evidence of a recurrence of the 
veteran's prostate cancer; voiding dysfunction residuals 
include continual urine leakage requiring the wearing of 
absorbent materials which must be changed no more than 4 time 
per day. 

3.  The veteran's service-connected PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity due to particular symptoms such as 
constricted affect, panic attacks more than once a week, 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.   


CONCLUSIONS OF LAW

1.  The criteria for reduction of the evaluation for the 
veteran's service-connected prostate cancer, status post 
radical prostatectomy, from 100 percent to 40 percent were 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.105(e), 4.155a, 4.155b, Diagnostic 
Code 7528 (2000).  

2.  The criteria for entitlement to an evaluation of 50 
percent (but no higher) for the veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reduction from 100 percent to 40 percent for Prostate 
Cancer.

By rating decision in December 1996, service connection was 
established for prostate cancer due to herbicide exposure 
during service.  A 100 percent rating was assigned under 38 
C.F.R. § 4.155b, Diagnostic Code 7528 for malignant neoplasms 
of the genitourinary system.  Under this Code, a 100 percent 
rating is assigned following cessation of surgical, x-ray, 
antineoplastic chemotherapy or other therapeutic procedure 
and shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, then the disability is to be 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  

The record shows that the veteran underwent a radical 
prostatectomy in October 1996.  The evidence also shows that 
there has been no recurrence of the cancer.  In this regard, 
the Board notes a December 1997 letter from Joseph W. Basler, 
M.D. in which is indicates that there has been no recurrence.  
Additionally, a January 1998, letter from Stanley G. 
Vriezelaar, M.D. also is to the effect that the veteran was 
at that time currently free of recurrent disease.  

The record also shows that the veteran underwent a VA 
examination in August 1997.  The examiner noted the history 
of the surgical procedure and follow-up testing up to that 
time.  The veteran reported to the examiner that urinary 
incontinence caused him to use 3 to 4 pairs of absorbent 
material every day.  

By letter dated in July 1998, the RO advised the veteran that 
medical records showed an improvement in his service-
connected prostate cancer disability and that a reduction 
from 100 percent to 40 percent was being proposed.  The 
veteran was also given the opportunity to submit additional 
evidence in connection with the proposed reduction.  

After reviewing the evidence, the Board believes that the 
provisions of 38 C.F.R. § 3.105(e) have been complied with 
and that the reduction to a 40 percent rating was justified.  
38 C.F.R. § 3.105(e) provides that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  The RO must then advise the appellant of 
the proposed rating reduction and give the appellant 60 days 
to present additional evidence showing that compensation 
should be continued at the present evaluation level.  If 
additional evidence is not received within the 60 day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e).  

As noted above, the record shows that the veteran was 
properly afforded notice of the proposed reduction.  
Moreover, the reduction from 100 percent to 40 percent did 
not actually take effect until May 1, 1999, well beyond 60 
days from the date of notice of the proposed reduction.  
There does not appear to be any procedural violation of the 
provisions of 38 C.F.R. § 3.105(e).  

Further, looking to the rating criteria, the preponderance of 
the evidence shows that a reduction to 40 percent was 
warranted.  There is no evidence of recurrence of the cancer.  
The RO therefore looked to the rating criteria for voiding 
dysfunction as the medical evidence showed this to be the 
predominant residual.  The veteran has reported that he 
required 3 to 4 pair of absorbent material on a daily basis 
due to urinary incontinence.  Under 38 C.F.R. § 4.155a, a 40 
percent rating is applicable in such a situation.  

In sum, based on the evidence of record which the Board finds 
to be complete and adequate to allow for equitable resolution 
of this issue on appeal, the Board concludes that the 
reduction from 100 percent to 40 percent in the rating for 
the veteran's prostate cancer disability was warranted.  

II.  Increased Rating for PTSD

The next issue involves the veteran's claim that his service-
connected PTSD warrants a rating in excess of the current 30 
percent.  At this point the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for VA 
assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Upon review of the claims 
files, the Board notes that pertinent medical records have 
been obtained and that the veteran was afforded a VA 
psychiatric examination in August 1998.  The Board finds that 
there has already been substantial compliance with the 
assistance to the veteran provisions of the new legislation 
and that the record as it stands allows for equitable review 
of this particular issue.  

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  With regard to mental 
disorders in particular, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (a), (b).  

The veteran was afforded a VA psychiatric examination in 
August 1998.  He complained of increased PTSD symptoms 
associated with recent stressors including his son's death 
and his worsening health, particularly prostate cancer, a 
stroke, and heart disease.  The veteran reported that he was 
increasingly irritable and was losing his temper and becoming 
violent.  He stated that he had thrown something at his wife 
which struck her and broke her ankle and he also reported 
breaking furniture.  He slept 2 to 3 hours per night and 
reported nightmares 2 to 3 times a week.  He stated that he 
was moody and depressed and experienced flashbacks and 
thoughts of suicide, but did not believe he had the courage 
to kill himself.  He also reported thoughts of homicide and 
stated that he had threatened his wife.  He had experienced a 
flashback just two days prior to the examination and he 
reported an exaggerated startle response.  He had no friends 
and avoided crowds.  He drank approximately 12 beers a week.  
He had just begun attending school part-time for computer 
training through vocational rehabilitation, but could not 
consider attending full time because of the stress.  The 
veteran's mental status evaluation revealed a slightly slowed 
speech that was otherwise normal.  His affected was 
constricted and his mood depressed.  His memory was adequate 
but he had anxiety attacks and poor impulse control.  He was 
noted to have been in treatment for PTSD over the past year, 
but had recently stopped therapy because he believed talking 
about Vietnam exacerbated his symptoms.  The examiner 
reported an Axis I diagnosis of PTSD and major depressive 
disorder, recurrent, moderately severe, chronic.  The Axis V 
global assessment of functioning (GAF) scaled score was 
reported as 50.  The examiner stated that the veteran's PTSD 
symptoms were chronic and severe, and appeared to have 
increased over the previous couple of years.  He stated that 
it was highly questionable whether the veteran could 
currently maintain full time employment due to his PTSD 
symptoms.   

In reviewing the record regarding the veteran's service-
connected psychiatric disability, the Board concludes that 
the evidence overall supports an increased rating of 50 
percent for PTSD symptomatology.  According to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, the regulations governing PTSD 
symptomatology, a 50 percent disability rating is indicative 
of occupational and social impairment with reduced 
reliability and productivity due to particular symptoms such 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  As is apparent from the veteran's 
August 1998 VA examination report, his affect is constricted, 
he suffers from panic attacks and disturbed mood.  While the 
evidenced does not indicate any cognitive impairment due to 
PTSD, he clearly has difficulty with relationships as 
demonstrated in his treatment of his wife.  In addition, his 
GAF score of 50 is reflective of serious symptoms, further 
supporting a rating of 50 percent for PTSD.  The GAF scores 
are set forth in the DSM-IV, which has been adopted by the 
VA.  See 38 C.F.R. § 4.125. 

While the Board finds that the evidence supports a rating of 
50 percent for PTSD, the severity of the veteran's symptoms 
are not such that a rating of 70 percent is warranted.  The 
veteran did not show deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  The examiner did note the 
veteran's impaired impulse control and outbursts of anger, 
and thoughts of suicide, but he did not report a finding of 
suicidal ideation.  Moreover, the veteran stated that he was 
unlikely to kill himself.  There was likewise no finding of 
spatial disorientation or neglect of personal appearance.  
The veteran's thinking was logical and goal directed.  Thus, 
the Board concludes that while the evidence supports a 
disability rating of 50 percent for PTSD, the preponderance 
of the evidence is against a rating in excess of 50 percent.  

Conclusion

In making the above determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant more favorable determinations.


ORDER

The reduction in the evaluation for the veteran's service-
connected prostate cancer disability from 100 percent to 40 
percent was proper.  To this extent, the appeal is denied. 

Entitlement to a 50 percent evaluation for the veteran's 
service-connected PTSD is warranted.  To this extent, the 
appeal is granted. 


REMAND

With regard to the veteran's claims for secondary service 
connection for a cerebrovascular disorder and for 
cardiovascular disability, the Board believes further 
development of the medical evidence is necessary in light of 
an April 1999 letter from Dr. Vriezelaar which appears to 
support the veteran's argument regarding secondary service 
connection but which does not offer any rationale for such 
opinion.   

With regard to the individual unemployability issue, further 
review by the RO is now necessary in light of the Board's 
grant of an increased rating for PTSD. 

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should review the record and 
take all necessary action to comply with 
the provisions of the Veterans Claims 
Assistance Act of 2000, to include 
obtaining any VA and private medical 
records pertinent to the issues remaining 
on appeal.  

2.  The RO should also contact Dr. 
Vriezelaar and request further 
explanation and elaboration regarding the 
relationship between the veteran's 
service-connected prostate cancer and his 
subsequent stroke and ischemic heart 
disease.  The physician should offer a 
complete rationale and supporting 
documentation for his opinion, and state 
whether the veteran's cerebrovascular and 
cardiovascular disabilities were 
proximately due to or the result of the 
veteran's prostate cancer, including by 
means of aggravation.   

3.  The veteran should be afforded 
appropriate VA special examinations for 
the purpose of determining the current 
status of his reported cerebrovascular 
and cardiovascular disease, and the 
claimed relationship to the service-
connected prostate cancer disability.  
The claims folder must be made available 
to the examiner(s) for review in 
conjunction with the examination.  The 
examinations should include any tests 
that the examiner(s) have deemed 
appropriate.  The examiner(s) should also 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
prostate cancer, or psychological stress 
induced thereby, has caused or aggravated 
any diagnosed cerebral and cardiovascular 
disease.  The examiners should provide a 
rationale and explanation for any 
opinions offered. 

4.  The RO should also determine whether 
additional VA examinations for other 
service-connected disabilities, such as 
the veteran's PTSD, are necessary to 
allow for proper adjudication of the 
individual unemployability issue.  If so, 
the claims file should be made available 
to all examiners and all examiners should 
offer opinions as to the effect of each 
service-connected disability on the 
veteran's employability. 

5.  When the development requested above 
has been completed, the RO should 
adjudicate the remaining issues of 
service connection and a total 
compensation rating due to individual 
unemployability.  If the full benefits 
are not granted to the veteran, the RO 
should furnish him and his representative 
with a supplemental statement of the case 
clearly setting forth the particular laws 
and regulations relied on the by the RO 
and clearly setting forth the reasons for 
the RO's determination.  After affording 
the veteran a reasonable opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The purpose of this remand is to obtain relevant medical 
evidence and afford the veteran due process of law. The 
veteran and his representative are free to submit 

any additional evidence and argument in connection with the 
matter or matters remanded by the Board.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 


